            Case 1:20-cv-03185-LGS Document 8 Filed 06/26/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LGN INTERNATIONAL, LLC,                                      :
                                              Plaintiff,      :
                                                              :    20 Civ. 3185 (LGS)
                            -against-                         :
                                                              :          ORDER
 HYLAN ASSET MANAGEMENT, et al.,                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated May 18, 2020, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference;

        WHEREAS, the initial pretrial conference is currently scheduled for July 2, 2020, at

10:40 a.m.;

        WHEREAS, Defendants have not appeared, and Plaintiff has not filed proof of service on

the docket;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan; it is hereby

        ORDERED that if Plaintiff has been in communication with Defendants, then the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than June 29, 2020, at noon. If Plaintiff has not been in communication with Defendants,

Plaintiff shall file a status letter regarding the efforts to serve Defendants and request an

adjournment of the initial conference as soon as possible and no later than June 29, 2020, at

noon.

Dated: June 26, 2020
       New York, New York
